Title: To Thomas Jefferson from Thomas Barclay, 24 February 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Bayonne 24 Feby 1786.

I had the pleasure of receiving your note addressed to me at Bordeaux and delivered your Inclosure agreeable to your directions. Tomorrow we shall set forward, and I expect in about Twelve days to get to Madrid from whence I shall write to you, as at present there is nothing better to offer than a Detail of Bad roads and Interruptions.
I Received a letter yesterday from Mr. Carmichael who wishes to see us, a pleasure I have, by this days post, given him reason to expect as soon as possible. Mr. Bondfield bought 2 hhds. of Haut Briers wine for you, and Fined it before I reach’d Bordeaux, so he has Robbed me of any share in the merit of that Purchase. I hope there is not any occasion for me to assure you of the Respect and Esteem wherewith I am, Dear Sir, Your Obliged and 3 Obedient Hum. Serv.,

Thos. Barclay

